department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date oct o em aga ein legend contact person identitication number telephone number f 0d by dear sir or madam this is in reference to a letter dated date requesting advance approval of your grant-making procedures under sec_4945 of the internal_revenue_code you are exempt under sec_501 of the code and have been classified as a private_foundation under sec_509 in furtherance of your exempt purposes you propose to operate two grant programs the c program will award scholarship and fellowship grants on an annual basis to one or more seniors and graduates of b who have participated or are currently participating in either or both of its g programs for the purpose of enabling grant recipients to attend graduate or professional school the g programs are special programs designed to provide broad and varied educational experiences to capable students who due to academic under-preparation and limited financial resources might otherwise not have an opportunity to attend college the d program will award scholarship grants on an annual basis to one or more immigrants to the united_states from any of the countries that comprised the former l who are of a particular faith for the purpose of enabling grant recipients to integrate into american life and establish productive careers in the united_states these individuals must provide a detailed plan for the accomplishment of a specific objective or the enhancement of a capacity or skill for the purpose of establishing him or herself permanently in the united_states and or the applicant must be enrolled or about to enroll in one or more courses at a qualified educational_institution under c program procedures grant recipients will be chosen from a class of individuals comprised of seniors and graduates of b who have participated or are currently participating in its g programs the basic criteria for selection will be the applicants a prior academic performance b performance on gre lsat mcat or other relevant test designed to measure ability and aptitude for graduate post-graduate or professional school and c financial need a grant recipient must be a candidate for a graduate post-graduate or professional degree at a qualifying educational_institution defined as an educational_organization which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at a place where the educational activities occur you will contact administrators at b to advise them of the availability of c program grants and to request that they publicize the scholarships and encourage qualified students to submit completed application forms to you a committee established by you will select the grant recipients from among students who submit completed applications each grant will be paid_by you directly to the relevant qualified educational_institution for_the_use_of the grant recipient each educational_institution must agree in writing to use the grant funds to defray the grant recipient's expenses and to pay the excess if any to the recipients only if the recipient is enrolled at such educational_institution and his or her standing at such educational_institution is consistent with the purposes and conditions of the grant an express condition of each grant will be that the grant be used only for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code for tuition and fees required for the enrollment or attendance of the grantee at a qualified educational_institution and for fees books supplies and equipment required for courses of instruction at such an educational_institution and room and board related to the attendance of the grantee at an qualified educational_institution an additional condition of the grant will be that no part of the grant be used as payment for teaching research or other services by the grant recipient all grants will be awarded on an objective and nondiscriminatory basis no grants will be awarded to your creator any member of the committee or any disqualified_person with respect to you within the meaning of sec_4946 of the code in addition no grant will be awarded for a purpose that is inconsistent with the purposes described in sec_170 of the code you will retain records pertaining to all c program grants including the following a all information used to evaluate the qualifications of potential grant recipients b identification of each grant recipient including any relationship to you sufficient to cause the recipient to be a disqualified_person with respect to you within the meaning of sec_4946 of the code c specification of the amount and purpose of each grant and d reports and other follow-up information obtained pursuant to your procedures under d program procedures grant recipients will be chosen from a class of individuals comprised of k immigrants to the united_states the basic criteria for selection will be a the strength of the applicants plan for achieving a specific objective or enhancing a capacity or skill through education b a demonstrated capacity by the applicant for achieving an objective or a demonstrated capacity or skill by the applicant that may be enhanced by education and c the applicant’s financial need grants may be awarded i for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code tuition and fees required for the enrollment or attendance of the grantee at a qualified educational_institution and for fees books supplies and equipment required for courses of instruction at such education institution and for room and board related to the attendance of the grantee at a qualified educational_institution or ii to achieve a specific objective or enhance a capacity or skill each grant will be awarded for a particular period generally one year or less the amount of the grant for the purpose of achieving a specific objective or enhancing a capacity or skill will not exceed the anticipated cost of the particular educational activity designed to achieve that specific objective or to enhance that capacity or skill the purpose of each grant must be to assist the recipient to develop fully and productively his or her skills in order to establish himself or herself economically and socially in the united_states you will contact administrators at a public charity exempt from federal_income_tax under sec_501 of the code to advise them of the availability of scholarship grants and to request that they publicize the availability of the d program grants and encourage k immigrants applicants to submit completed application forms to you your selection committee will chose the grant recipients from among the k immigrants who submit completed applications tuition and related expense grants may be paid_by you directly to the relevant qualified educational_institution for_the_use_of the grant recipient with respect to such grants the qualified educational_institution must agree in writing to use the grant funds to defray the grant recipient’s expenses and to pay the excess if any to the recipient only if the recipient is enrolled at such educational_institution and his or her standing at such educational_institution is consistent with the purpose and conditions of the grant an additional condition of such grant will be that no part of any such grant may be used as payment for teaching research or other services by the grant recipient you will require recipients of your grants to achieve a specific objective direct grants to submit written reports at least annually on the use of the grant funds and the progress made by the recipient toward achieving the purposes for which the grant was made you will also require a final report from each direct grant recipient describing the recipient’s accomplishments and accounting for the funds received if the recipient fails to submit one or more reports or you have reason to believe that the grant funds are not being used for their intended purposes you will withhold further payments if the required reports or any other information received by you indicate that all or any portion of a direct grant is not being used in furtherance of the purposes of such grant you will investigate you will withhold further payments until any delinquent reports have been submitted if grant funds have been used for improper purposes you will take all reasonable and appropriate steps to recover the grant funds or to ensure restoration of the diverted funds to the purposes of the grant if such a diversion occurs you will withhold any further payment to the grant recipient until you have received the recipient's assurance that further diversions will not occur and that the recipient will take extraordinary precautions to prevent future diversions from occurring if a recipient has previously diverted funds received from you and you determine that any part of a grant has again been used for improper purposes you will also withhold further payments until the diverted funds are in fact recovered or restored you will retain records pertaining to all d program grants including the following a all information used to evaluate the qualifications of potential recipients b identification of each recipient including any relationship to you sufficient to cause the recipient to be a disqualified_person with respect to you within the meaning of sec_4946 of the code c specification of the amount and purpose of each grant and d reports and other follow-up information obtained pursuant to your procedures sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shail not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_institution described in sec_170 sec_4945 of the code provides in part that the provisions of sec_4945 will not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if the purpose of the grant is to achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or similar capacity skill or talent of the grantee section b of the foundation and similar excise_taxes regulations provides that ordinarily selection of grantees on an objective and nondiscriminatory basis requires that the group from which grantees are selected be chosen on the basis of criteria reasonably related to the grant and that the group must be sufficiently broad so that the giving of the grants to members of such group would be considered to fulfill a purpose described in sec_170 of the code sec_53_4945-4 of the regulations provides that in order to secure the advance approval required by sec_4945 a private_foundation must demonstrate to the satisfaction a of the commissioner that its grant procedures include an objective and non-discriminatory selection process these procedures are reasonably calculated to result in performance by grantees of the activities that the grants were intended to finance and the foundation plans to obtain reports to determine whether the grantees have performed the activities that the grants are intended to finance no single procedure or set of procedures is required sec_53_4945-4 of the regulations provides that a private_foundation shall require reports on the use of funds and the progress made by the grantee toward achieving the purpose for which the grant was made based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your procedures for the awarding of scholarship grants in the c and d programs comply with the requirements of sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code your procedures for selecting direct grant recipients in the d program as described above satisfy the requirements of sec_4945 of the code and the accompanying regulations the grants will be made to achieve a specific objective produce a report or similar product improve or enhance a literary artistic musical scientific teaching or similar capacity skill or talent of the grantee thus these grants are not taxable_expenditures described in sec_4945 we note that grantees in your d program appear to be selected on an objective and nondiscriminatory basis on the basis of criteria reasonably related to the grant and that the group will be sufficiently broad so that the giving of grants to members of the group would be considered to fulfill a purpose described in sec_170 of the code this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based it is further conditioned on the understanding that no grants will be awarded to your organization’s creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 of the code the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 and sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we are informing the te_ge office of this action please keep a copy of this ruling with your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely beret v boek gerald v sack manager exempt_organizations technical group
